Braley, J.
The evidence would have amply warranted the jury in finding that the defendant Papineau as priest in charge declined to administer to the plaintiff the rite of “Holy Communion” or to permit her to partake thereof, and that by his authority and order she had been refused admission on the Lord’s day to the building in which religious services were being held. It is contended that for these acts he and the defendant Lawrence, bishop of the diocese, are responsible in damages, and that the verdicts in their favor were ordered wrongly.
The record shows that the Protestant Episcopal Church of America, of which the parties are members, has a body of canons or ecclesiastical law of its own, by which the plaintiff upon baptism and confirmation agreed to be bound, and under which her rights of worship must be determined. Fitzgerald v. Robinson, 112 Mass. 371. Grosvenor v. United Society of Believers, 118 Mass. 78. By the “Rubric in the Order for the Administration of the Lord’s Supper, or Holy Communion” the “minister” is given authority to refuse the rite to any one whom he knows “to be an open and notorious evil liver, or to have done any wrong to his neighbours by word or deed.” By "Canon 40. Of Regulations Respecting the Laity,” Section II, “When a person to whom the Sacraments *467of the Church have been refused, or who has been repelled from the Holy Communion under the Rubrics, shall lodge a complaint with the Bishop, it shall be the duty of the Bishop, unless he see fit to require the person to be admitted or restored because of the insufficiency of the cause assigned by the Minister, to institute such an inquiry as may be directed by the Canons of the Diocese or Missionary District, and should no such Canon exist, the Bishop shall proceed according to such principles of law and equity as will insure an impartial decision, but no Minister of this Church shall be required to admit to the Sacraments a person so refused or repelled, without the written direction of the Bishop.”
The plaintiff has not availed herself of this right of appeal to the only personage' having the requisite ecclesiastical authority to review her standing as a member and communicant or to pass upon her ceremonial rights in accordance with the principles of “law and equity.” Grosvenor v. United Society of Believers, 118 Mass. 78, 91. The letter of her counsel to the bishop, to which no reply appears to have been made, cannot be considered as an appeal which had been denied. It contains only recitals of all her grievances, for the rectification of which his friendly intercession is requested.
But if an appeal had been taken properly and the decision had , been adverse, the plaintiff would have been remediless, for in this Commonwealth her religious rights as a communicant are not enforceable in the civil courts. Fitzgerald v. Robinson, 112 Mass. 371, 379. Canadian Religious Association v. Parmenter, 180 Mass. 415, 420, 421. For the same reason it is unnecessary to decide whether at common law, as the plaintiff contends, a member of the Church of England could sue if unjustifiably denied participation in the communion. See Rex v. Dibdin, [1910] P. D. 57; Thompson v. Dibdin, [1912] A. C. 533.
Nor can the action be maintained for defamation. Undoubtedly she suffered mental distress, and the omission was in the presence of the other communicants. The plaintiff, however, was not publicly declared to be “an open and notorious evil liver,” or to be a person who had done wrong to her neighbors by word or deed. The act of “passing her by” without comment was within the discipline or ecclesiastical polity of the church, and does not constitute actionable defamation of character. Farnsworth v. *468Storrs, 5 Cush. 412, 415. Fitzgerald v. Robinson, 112 Mass. 371. Morasse v. Brochu, 151 Mass. 567. See R. L. c. 36, §§ 2, 3.
The action for exclusion from the church building also must fail. It appears that upon being informed by the constable employed for the purpose that she could not enter, the plaintiff made no attempt to pass, but acquiesced and obeyed the order. The elements of an assault are absent. No intimidation was used, or unjustifiable coercion exercised. By Canon 16, to which the plaintiff subjected herself, control of the worship and spiritual jurisdiction of the mission, including the use of the building for religious services, was in Papineau as the minister in charge, “subject to the authority of the Bishop.”
We are not asked to review the action of an incorporated religious society owning property where a member has been expelled without being notified of the charges and given an opportunity to be heard, as in Gray v. Christian Society, 137 Mass. 329, nor is any question of a trust in which the plaintiff has a beneficial interest involved. It is not shown that she had any rights of property in the building, the furnishings, or in any contract relating thereto, or that Papineau was actuated by malice or ill will. The manner and time of admission having been within his control primarily, the acts of temporary exclusion are not reviewable at law or in equity. Fitzgerald v. Robinson, 112 Mass. 371. Grosvenor v. United Society of Believers, 118 Mass. 78. Canadian Religious Association v. Parmenter, 180 Mass. 415, 421. Watson v. Jones, 13 Wall. 679.
The remaining exception is to the admission in evidence of a letter of Papineau to the plaintiff, which the jury could find he endeavored to hand to her before communion began, but which she refused to take. It forbade her to partake “until you satisfy " me, or my successor or superiors of your repentance and amendment.” The letter was not in the nature of a self-serving declaration. The jury, from Papineau’s testimony that he laid it on a seat in front of her with the request “I want you to read that before the service goes on,” and from the fact that after the service the letter was not found, could say that the plaintiff took it and became aware of the contents. Its admission furthermore could not have prejudiced the plaintiff, as the church canons did not require the giving of any notice.
*469The relation of the defendant Lawrence to the proceedings may be noticed briefly. It is contended that he approved what had been done, and that, as the acts of his subordinate were tortious, he became a joint wrongdoer by ratification. Dempsey v. Chambers, 154 Mass. 330. But, as Papineau did not exceed or abuse his powers, no tort had been committed. The result is that in each case the exceptions must be overruled.

So ordered.